Title: To Alexander Hamilton from John F. Hamtramck, 2 February 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Fort Wayne [Territory Northwest of the River Ohio] February 2, 1799. “It will no Doubt be Surprising to you to See an officer of my Rank, and of twenty one years service—make an application so incompatible with the profession of arms; But Sir the Military Establishment of the united States is So unsettled and so changeable, that a promotion frequently proves more injurious than advantageous to a man who Makes the art of war his profession. To be promoted for a few Days, and be discharged would be a fatal Stroke to me.… let me entreat you to guard against an appointment which might be the means of throwing me out of Service; that is if it Can be done with honor to my Self.…”
